The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claims 5, 11 and 21
An auxiliary positioning module…
Paragraph 27 of the PGPUB 2021/0000545 states “The auxiliary positioning module 170 comprises at least one sensing unit, at least one camera unit or the combination thereof to obtain at least one second sensing information. The at least one sensing unit includes a gyroscope, a magnetometer, an accelerometer, an infrared sensor, a magnetometer, a microwave sensor or the combination thereof.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaewe et al. (US Patent Pub. No. 2018/0078316) in view of Cvetko et al. (US Patent No. 9,892,564), further in view of Bridges (US Patent No. 5,704,355).
Schaewe discloses a system using images of a subject to assist in visualization of hidden portions of the subject… the system may illustrate the images with a wearable display” (see Abstract).  
With regard the system including a wearable device, the system of Schaewe includes “a holographic or augmented reality display. The augmented reality display may include a mixed reality display or device… The mixed reality (MR) device may be mounted, such as worn, by one or more users… The MR device allows the user to view real space and objects along with generated images (e.g., icons) displayed relative to or superimposed on the real objects in the real space” (see paragraph 5).  As shown in Figure 2, “the MR device 16 may include a head mounting or wearing portion 150” (see paragraph 41) in the form of glasses (see paragraph 46).  
With regard to the wearable device including a first display module, an “imaging system 25 can … acquire image data (e.g., based upon x-ray transmission through the subject 14) to generate the images 18. It is also understood that other image data may also be used to generate the images 18 for viewing … with the MR display 16. Further, one or more icons 22 may be illustrated on … the MR display 16.  …  [T]he icon 22 may be displayed with the MR device 16 either superimposed on the MR image 18a and/or superimposed on the subject 14” (see paragraph 25).
With regard to a surgical instrument coupled to said wearable device, Schaewe teaches that “[t]he patient tracking device or dynamic registration device 90 and an instrument 94 can then be tracked relative to the patient 14 to allow for a navigated procedure. The instrument 94 can include a tracking device, such as an optical tracking device 100 and/or an electromagnetic tracking device 102 to allow for tracking of the instrument 94 with either or both of the optical localizer 80 or the electromagnetic localizer 82” (see paragraph 33).  “Tracking the instrument 94 allows for determining and/or viewing a location (including x, y, z position and orientation) of the instrument 94 relative to the patient 14 and/or the registered image 18 (e.g. displaying an icon representing the instrument) without direct viewing of the instrument 94 within the patient 14” (see paragraph 35).  Additionally, Schaewe teaches “A communication system may be provided between the instrument 94 and the processor system 26 which may be with or through a navigation/probe interface device 110” (see paragraph 33).
As illustrated in the flowchart of Figure 4, “The processing system 26 may then receive a 3D surface scan from the MR display 16 in block 220” (see paragraph 46).  “The 3-D surface scan received in block 220 may be achieved with a scanning or range finding portion 221 of the MR display 16. Various scanning or range finding systems may include laser scanners (e.g. lidar), radar scanners, optical scanners, ultrasound, stereoscopic cameras, or other range finding systems configured to obtain a surface scan of the subject to define one or more points (e.g. x, y, and z three-dimensional coordinates) of portions of the subject 14 and other objects in real space” (see paragraph 47).
However, it is acknowledged that the list of possible surface scanners mentioned in paragraph 47 merely states “radar scanners, optical scanners, … or other range finding systems configured to obtain a surface scan”, but does not specifically include a “millimeter-wave positioning module” (i.e., a millimeter wave scanner).  Additionally, Schaewe does not explicitly teach that the processor is contained within or on the wearable device.  Nor does Schaewe teach the signal processing unit calculates relative distance by time difference of a transmit versus a receive signal (e.g., time-of-flight).
Cvetko teaches augmenting real-time views of a patient with 3D data (see Title).  “Although obtained using a variety of different methods, 3D data for a patient may, in some embodiments, include an outer layer of the patient and multiple inner layers of the patient… inner layers of the patient 106 may include, but are not limited to, interior bones 106b (as illustrated in FIG. 1), muscles, organs, or fluids of the patient 106. 3D data may include a 2D image, such as an X-ray image, because when the 2D image is projected into a 3D space the 2D image has 3D significance… some forms of 3D data, such as 3D data derived from a millimeter wave scanner, may only be configured to reveal items stored between the outer clothing and the skin of a patient” (see column 11, line 49 through column 12, line 8).  As such, Cvetko teaches the obtaining and use of medical image data for inner layers and the possibility of millimeter wave scanners for outer layers of patient data, and states that “The 3D data may also be a combination of various types of 3D data” (see column 12, lines 12-13).  
Additionally, Cvetko states that “FIGS. 6A-6E are a flowchart of an example method 600 for augmenting views of a patient with 3D data. The method 600 may be performed, in some embodiments, by a device or system, such as by the AR module 514 of FIG. 5 executing on the AR headset 108 and/or on the server 112 of FIG. 1. In these and other embodiments, the method 600 may be performed by one or more processors based on one or more computer-readable instructions stored on one or more non-transitory computer-readable media” (see column 11, lines 8-16).  Additionally, it states that “the computer system 500 may be part of any of the AR headset 108 or the server 112 of FIG. 1” (see column 9, lines 26-28).  In other words, Cvetko makes it obvious that the flowchart of Figures 6A-E may be performed by the augmented reality headset or over a network via servers, and that these processes are performed by one or more processors.  As such, it is clear that this teaches one or more processors included in or on the AR headset as one possible option
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize millimeter wave scanners in the system and methods of Schaewe, as taught by Cvetko, because Schaewe teaches that “or other range finding systems configured to obtain a surface scan” may be used while Cvetko explicitly teaches this type of surface scanning system in the same augmented reality situation as Schaewe.  Additionally, while Schaewe teaches a processor 26 which is separate from the wearable headset, Cvetko also teaches a processor remote from the headset (see server 112) but simultaneously teaches that the AR headset may contain one or more processors and perform the processing functionals directly thereon (see detailed description above).  As such, a modification in both of these regards amounts to substitution of known equivalents for (a) local or remote processor and (b) the use of a millimeter surface type-scanner over the explicit list of options provided by Schaewe to yield predictable results (KSR v. Teleflex).

However, neither Schaewe nor Cvetko teach the signal processing unit calculates relative distance by time difference of a transmit versus a receive signal (e.g., time-of-flight).
Bridges teaches a non-invasive system for breast cancer detection (see Title).  FIG. 1A is a conceptual view an active millimeter wave breast cancer detection system with a patient.  “The amount of collected backscattered energy and its accumulated phase shift (or time of flight or round-trip time delay) can be presented in a 3-D format” (see column 7, lines 21-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention that imaging with millimeter waves and generation of a 3D image from these types of radar waves would be easily accomplished by the “time of flight or round-trip time delay” methods, as taught by Bridges, and these methods would be used, or useable, with the system described by the combination of Schaewe with Cvetko in order to create the 3D surface scans.  The specific processing protocols used by Schaewe and Cvetko is not detailed, as they assume it would be known by those of skill in the art.  Bridges provides an explanation of how such 3D images can be created by the explicitly teaching of “time of flight or round-trip time delay” processes, filling in the gaps created by Schaewe and Cvetko.



Regarding claim 2, it is noted that both Schaewe and Cvetko teach the incorporation of pre-acquired image data (e.g., inner layers as stated by Cvetko) with real-time surface scanning (e.g., outer layers as stated by Cvetko) – see column 11, line 26 through column 12, line 13 in Cvetko).  Cvetko teaches “In some embodiments, the network 110 may be configured to communicatively couple the AR headset 108 and the server 112 or other computer system(s). In some embodiments, the network 110 may be any wired or wireless network, or combination of multiple networks, configured to send and receive communications between systems and devices” (see column 4, lines 51-57).  This teaches wireless communication with the headset and the network, from which pre-acquired image data would be stored.  “[T]he server 112 may be configured to communicate in real-time with the AR headset 108 in order to convey 3D data to, or receive data from, the AR headset 108. In addition, the server 112 may be employed to offload some or all of the data storage or processing desired by the AR headset 108” (see column 5, lines 1-6).  Additionally, Cvetko teaches that “the computer system 500 may be part of any of the AR headset 108” (see column 9, lines 21-24).  Therefore, it is clear that the headset in Cvetko may comprise at least one processor (see numeral 502, 510, and/or 514 in Figure 5) and a first information transceiver module (see numeral 508 in Figure 5).
Regarding claim 3, regarding the “reconstruct … a three-dimensional virtual image”, Schaewe teaches “A model (such as a three-dimensional (3D) image) can be generated using the image data and displayed as the MR image 18a on the MR display 16” (see paragraph 26).  Regarding the “millimeter-wave positioning module is configured to obtain a local three-dimensional feature points”, Cvetko teaches “At block 610, an AR headset may automatically register the position of the outer layer of the patient from the 3D data to align with the registered real-time position of the outer layer of the patient in the 3D space. For example, the AR headset 108 of FIG. 1 may automatically register, at block 610, the position of the outer layer of the patient 106 from the 3D data to align with the registered real-time position of the skin 106a and clothing 107 of the patient 106 in the 3D space 102. In some embodiments, this automatic registration may include automatically aligning the point cloud generated at block 604 with the point cloud generated at block 608 using point set registration… At block 612, an AR headset may display one of the inner layers of the patient from the 3D data projected onto real-time views of the outer layer of the patient” (see column 12, line 62 through column 13, line 23).  Regarding the “at least one first sensing information”, Cvetko teaches the use of sensors – “the AR headset 108 may include one or more sensors that are configured to map the 3D space 102, and map the real-time position of the outer layer of the patient 106 within the 3D space 102. These sensors may include, but are not limited to, infrared sensors, sound sensors, photographic sensors, fluoroscopy sensors, accelerometers, gyroscopes, or magnetometers” (see column 12, lines 38-49).
Regarding claim 4, it is re-iterated that Cvetko teaches “At block 610, an AR headset may automatically register the position of the outer layer of the patient from the 3D data to align with the registered real-time position of the outer layer of the patient in the 3D space. For example, the AR headset 108 of FIG. 1 may automatically register, at block 610, the position of the outer layer of the patient 106 from the 3D data to align with the registered real-time position of the skin 106a and clothing 107 of the patient 106 in the 3D space 102. In some embodiments, this automatic registration may include automatically aligning the point cloud generated at block 604 with the point cloud generated at block 608 using point set registration… At block 612, an AR headset may display one of the inner layers of the patient from the 3D data projected onto real-time views of the outer layer of the patient” (see column 12, line 62 through column 13, line 23).
Regarding claim 10, it is noted that Figure 1 of Cvetko illustrates a server 112 connected with the headset 108 via network 110.  “[T]he server 112 may be employed to offload some or all of the data storage or processing desired by the AR headset 108” (see column 5, lines 4-6).  Additionally, Cvetko teaches that “video of the view from the AR headset 108 may be captured by the AR headset 108 and then sent to a remote location, such as to the server 112 over the network 110 or to a remote AR headset or Virtual Reality (VR) headset for viewing by another user. This example may enable the remote user to guide the local user 104 through a medical procedure on the patient 106” (see column 7, lines 34-40), which teaches that there would be a display at the server side of that network connection (i.e., “a second display module” as claimed).

Claims 5-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schaewe in view of Cvetko and Bridges as applied to claim 4 above, and further in view of Cali et al. (US Patent Pub. No. 2018/0140362).
Schaewe in combination with Cvetko and Bridges is described above with respect to claim 4.  It is noted that Schaewe teaches in paragraph 81 that the location and orientation of the MR device (i.e., the wearable device) may be determined via markers and range finding systems.  However, this does not read on the use of an auxiliary positioning module that includes a sensing unit or camera unit, as specified by claim 6.
Cali teaches a method and system for utilizing augmented reality to improve surgery (see Title).  “The head-mounted display 108 may further include spatial awareness sensors (e.g., gyroscope, accelerometer, compass, or the like) that enable the computing system 100 to compute the real-time position and orientation of the head-mounted display 108” (see paragraph 43).  This is taught as an alternative or an addition to the use of “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known. This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position” (see paragraph 73; for which it is noted that this is the same method disclosed by Schaewe for determining position of the MR device/headset).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize gyroscope or accelerometers directly into the headset of an augmented reality surgical display, as taught by Cali, and to incorporate this into the specific headset by the combination of Schaewe with Cvetko and Bridges in order to “improve the tracking of the augmented reality glasses” (paraphrased from paragraph 73 of Cali).

Regarding claims 6, Cali explicitly teaches “using sensors disposed on the augmented reality glasses (e.g., gyroscope(s), accelerometer(s), or the like) embedded in the augmented reality glasses” (see paragraph 73).  Additionally, paragraph 73 of Cali also teaches the use of a camera.
Regarding claim 7, it is re-iterated that Cvetko teaches the registration of the inner layer data with the outer later data in real-time. Therefore, this is continuously updated in order for this to be achieved in real-time.  Additionally, Cvetko teaches the creation of a confidence score, in which the correctness of the registration is determined (see column 12, line 38 through column 13, line 47).
Regarding claim 8, Cali teaches “The head-mounted display 108 may further include spatial awareness sensors (e.g., gyroscope, accelerometer, compass, or the like) that enable the computing system 100 to compute the real-time position and orientation of the head-mounted display 108” (see paragraph 43).  In order the words, the “real-time position” includes the “moving position” and the “real-time… orientation” includes the “rotation angle”.  Additionally, the use of an accelerometer, as taught in paragraph 73, obviously relates to tracking the acceleration of the wearable device.  

Regarding claim 11, it is noted that the description of the Schaewe in combination with Cvetko and Bridges in the rejection of claim 1 is incorporated herein, as all subject matter of claim 1 is found in claim 11.  The addition of claim 11 is the limitation of the “an auxiliary positioning module to detect a surgical site of a patient, wherein said auxiliary positioning module comprises at least one sensing unit”.  As described above with respect to the rejection of claim 5, Cali teaches a method and system for utilizing augmented reality to improve surgery (see Title).  “The head-mounted display 108 may further include spatial awareness sensors (e.g., gyroscope, accelerometer, compass, or the like) that enable the computing system 100 to compute the real-time position and orientation of the head-mounted display 108” (see paragraph 43).  This is taught as an alternative or an addition to the use of “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known. This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position” (see paragraph 73; for which it is noted that this is the same method disclosed by Schaewe for determining position of the MR device/headset).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize gyroscope or accelerometers directly into the headset of an augmented reality surgical display, as taught by Cali, and to incorporate this into the specific headset by the combination of Schaewe with Cvetko and Bridges in order to “improve the tracking of the augmented reality glasses” (paraphrased from paragraph 73 of Cali).
In addition to the sensors described above by Cali, Cvetko teaches the use of sensors – “the AR headset 108 may include one or more sensors that are configured to map the 3D space 102, and map the real-time position of the outer layer of the patient 106 within the 3D space 102. These sensors may include, but are not limited to, infrared sensors, sound sensors, photographic sensors, fluoroscopy sensors, accelerometers, gyroscopes, or magnetometers” (see column 12, lines 38-49).  It is noted that these sensors are taught separately from the teaching of the millimeter wave scanner in Cvetko.
It is additionally noted that Schaewe teaches “A communication system may be provided between the instrument 94 and the processor system 26” (see paragraph 33).  And the discussion of Cvetko throughout this Office action that Figure 5 of Cvetko illustrates a processor, a communication unit, and an AR module all which are taught as being part of the AR headset.  As such, the surgical instrument would be communicably coupled with the processor within the headset, within which the millimeter wave scanner is also communicably coupled with the same processor.  As such, all of these various components would be coupled and working together to perform the functions disclosed by the combination of references.

Regarding claim 12, it is noted that both Schaewe and Cvetko teach the incorporation of pre-acquired image data (e.g., inner layers as stated by Cvetko) with real-time surface scanning (e.g., outer layers as stated by Cvetko) – see column 11, line 26 through column 12, line 13 in Cvetko).  Cvetko teaches “In some embodiments, the network 110 may be configured to communicatively couple the AR headset 108 and the server 112 or other computer system(s). In some embodiments, the network 110 may be any wired or wireless network, or combination of multiple networks, configured to send and receive communications between systems and devices” (see column 4, lines 51-57).  This teaches wireless communication with the headset and the network, from which pre-acquired image data would be stored.  “[T]he server 112 may be configured to communicate in real-time with the AR headset 108 in order to convey 3D data to, or receive data from, the AR headset 108. In addition, the server 112 may be employed to offload some or all of the data storage or processing desired by the AR headset 108” (see column 5, lines 1-6).  Additionally, Cvetko teaches that “the computer system 500 may be part of any of the AR headset 108” (see column 9, lines 21-24).  Therefore, it is clear that the headset in Cvetko may comprise at least one processor (see numeral 502, 510, and/or 514 in Figure 5) and a first information transceiver module (see numeral 508 in Figure 5).
Regarding claim 13, regarding the “reconstruct … a three-dimensional virtual image”, Schaewe teaches “A model (such as a three-dimensional (3D) image) can be generated using the image data and displayed as the MR image 18a on the MR display 16” (see paragraph 26).
Regarding claim 14, it is noted that Cvetko teaches “some forms of 3D data, such as 3D data derived from a millimeter wave scanner, may only be configured to reveal items stored between the outer clothing and the skin of a patient” (see column 12, lines 5-8).  It is noted that since this teaches the acquisition of 3D data, this includes depth information.  Additionally, Cvetko teaches the use of sensors to map the patient and the 3D space, which is at least two-dimensional image data since it is 3D – “the AR headset 108 may include one or more sensors that are configured to map the 3D space 102, and map the real-time position of the outer layer of the patient 106 within the 3D space 102. These sensors may include, but are not limited to, infrared sensors, sound sensors, photographic sensors, fluoroscopy sensors, accelerometers, gyroscopes, or magnetometers” (see column 12, lines 38-49).
Regarding claim 15-16, it is re-iterated that Cvetko teaches “At block 610, an AR headset may automatically register the position of the outer layer of the patient from the 3D data to align with the registered real-time position of the outer layer of the patient in the 3D space. For example, the AR headset 108 of FIG. 1 may automatically register, at block 610, the position of the outer layer of the patient 106 from the 3D data to align with the registered real-time position of the skin 106a and clothing 107 of the patient 106 in the 3D space 102. In some embodiments, this automatic registration may include automatically aligning the point cloud generated at block 604 with the point cloud generated at block 608 using point set registration… At block 612, an AR headset may display one of the inner layers of the patient from the 3D data projected onto real-time views of the outer layer of the patient” (see column 12, line 62 through column 13, line 23).  In other words, the “outer layer” portion and/or the “point cloud” of this quote relates to the claimed “a local three-dimensional features points image”.  
Regarding claim 17, it is re-iterated that Cvetko teaches the registration of the inner layer data with the outer later data in real-time. Therefore, this is continuously updated in order for this to be achieved in real-time.  Additionally, Cvetko teaches the creation of a confidence score, in which the correctness of the registration is determined (see column 12, line 38 through column 13, line 47).
Regarding claim 18, Cali teaches “The head-mounted display 108 may further include spatial awareness sensors (e.g., gyroscope, accelerometer, compass, or the like) that enable the computing system 100 to compute the real-time position and orientation of the head-mounted display 108” (see paragraph 43).  In order the words, the “real-time position” includes the “moving position” and the “real-time… orientation” includes the “rotation angle”.  Additionally, the use of an accelerometer, as taught in paragraph 73, obviously relates to tracking the acceleration of the wearable device.  
Regarding claim 20, it is noted that Figure 1 of Cvetko illustrates a server 112 connected with the headset 108 via network 110.  “[T]he server 112 may be employed to offload some or all of the data storage or processing desired by the AR headset 108” (see column 5, lines 4-6).  Additionally, Cvetko teaches that “video of the view from the AR headset 108 may be captured by the AR headset 108 and then sent to a remote location, such as to the server 112 over the network 110 or to a remote AR headset or Virtual Reality (VR) headset for viewing by another user. This example may enable the remote user to guide the local user 104 through a medical procedure on the patient 106” (see column 7, lines 34-40), which teaches that there would be a display at the server side of that network connection (i.e., “a second display module” as claimed).

With respect to claim 21, and with regard to step (A), it is noted that the description of the Schaewe in combination with Cvetko and Bridges in the rejection of claim 1 is incorporated herein, as all subject matter of claim 1 is found in claim 11.  The addition of claim 11 is the limitation of the “an auxiliary positioning module to detect a surgical site of a patient, wherein said auxiliary positioning module comprises at least one sensing unit”.  As described above with respect to the rejection of claim 5, Cali teaches a method and system for utilizing augmented reality to improve surgery (see Title).  “The head-mounted display 108 may further include spatial awareness sensors (e.g., gyroscope, accelerometer, compass, or the like) that enable the computing system 100 to compute the real-time position and orientation of the head-mounted display 108” (see paragraph 43).  This is taught as an alternative or an addition to the use of “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known. This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position” (see paragraph 73; for which it is noted that this is the same method disclosed by Schaewe for determining position of the MR device/headset).
Regarding step (B), Cvetko teaches “At block 610, an AR headset may automatically register the position of the outer layer of the patient from the 3D data to align with the registered real-time position of the outer layer of the patient in the 3D space. For example, the AR headset 108 of FIG. 1 may automatically register, at block 610, the position of the outer layer of the patient 106 from the 3D data to align with the registered real-time position of the skin 106a and clothing 107 of the patient 106 in the 3D space 102. In some embodiments, this automatic registration may include automatically aligning the point cloud generated at block 604 with the point cloud generated at block 608 using point set registration… At block 612, an AR headset may display one of the inner layers of the patient from the 3D data projected onto real-time views of the outer layer of the patient” (see column 12, line 62 through column 13, line 23).
Regarding step (C), it is noted that Figure 3 of Schaewe illustrates performing of a procedure on a patient via the use of an augmented reality headset (see paragraphs 65-69), and Figure 1 of Cvetko illustrates the performing of a procedure on a patient via the use of an augmented reality headset (see column 3, line 52 through column 4, line 2)
Regarding the wherein clause of claim 21, it is re-iterated that Cvetko teaches the registration of the inner layer data with the outer later data in real-time. Therefore, this is continuously updated in order for this to be achieved in real-time.  Additionally, Cvetko teaches the creation of a confidence score, in which the correctness of the registration is determined (see column 12, line 38 through column 13, line 47).

Regarding claim 22, Cvetko teaches “Although obtained using a variety of different methods, 3D data for a patient may, in some embodiments, include an outer layer of the patient and multiple inner layers of the patient… inner layers of the patient 106 may include, but are not limited to, interior bones 106b (as illustrated in FIG. 1), muscles, organs, or fluids of the patient 106. 3D data may include a 2D image, such as an X-ray image, because when the 2D image is projected into a 3D space the 2D image has 3D significance… some forms of 3D data, such as 3D data derived from a millimeter wave scanner, may only be configured to reveal items stored between the outer clothing and the skin of a patient” (see column 11, line 49 through column 12, line 8).   And Cvetko teaches “At block 610, an AR headset may automatically register the position of the outer layer of the patient from the 3D data to align with the registered real-time position of the outer layer of the patient in the 3D space. For example, the AR headset 108 of FIG. 1 may automatically register, at block 610, the position of the outer layer of the patient 106 from the 3D data to align with the registered real-time position of the skin 106a and clothing 107 of the patient 106 in the 3D space 102. In some embodiments, this automatic registration may include automatically aligning the point cloud generated at block 604 with the point cloud generated at block 608 using point set registration… At block 612, an AR headset may display one of the inner layers of the patient from the 3D data projected onto real-time views of the outer layer of the patient” (see column 12, line 62 through column 13, line 23).  Additionally, Schaewe teaches the use of an imaging system 25 (see paragraphs 28-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799